Citation Nr: 0718460	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-24 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) benefits in the 
calculated amount of $46,534.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1985 to May 1987.  
He died in May 2001.  The appellant was his surviving spouse 
until her remarriage.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in June 
2004, which denied waiver of recovery of an overpayment in 
the calculated amount of $46,534.  In May 2006 the appellant 
and her husband appeared at a hearing held at the RO before 
the undersigned (i.e., Travel Board hearing). 


FINDINGS OF FACT

1.  The veteran died in May 2001, and the appellant commenced 
receiving DIC benefits effective in June 2001, as his 
surviving spouse, with additional benefits for the veteran's 
minor children.  

2.  In October 2001, the appellant remarried; notification of 
the appellant's remarriage was not received until October 
2003.

3.  In March 2004, the appellant's award of DIC on behalf of 
herself and minor children was retroactively terminated based 
on her remarriage, resulting in the overpayment at issue.  

4.  In April 2004, the appellant was awarded DIC on behalf of 
her minor children, for the entire period covered by the 
overpayment.

5.  Throughout the entire period of the overpayment, the 
appellant knew, or should have known because she had been 
properly notified, that she was not entitled to DIC benefits 
on her own behalf.

6.  For the period prior to the October 2003 notification of 
the appellant's remarriage, the appellant's fault outweighed 
VA fault in the creation of the overpayment; she was unjustly 
enriched by the amount of the overpayment; recovery of the 
debt would not defeat the purpose for which VA pension 
benefits are authorized; or deprive the appellant of basic 
necessities; the appellant did not detrimentally rely on the 
erroneous payments; and it has not been otherwise shown to be 
inequitable to require repayment of the portion of the debt 
attributable to that period, in the amount of $39,343.  

7.  For the final five months after the appellant's 
notification of her remarriage in October 2003, VA fault 
outweighed the appellant's fault; and, based on all factors, 
including the amount of the debt not waived, it would be 
inequitable for the VA to recover this portion of the 
overpayment from the veteran, in the amount of $7,191.  


CONCLUSIONS OF LAW

1.  Recovery of part of the overpayment of VA DIC benefits, 
in the amount of $39,343, would not be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2006).  

2.  Recovery of the remainder of the overpayment of VA DIC 
benefits, in the amount of $7,191, would be against equity 
and good conscience and, therefore, is waived. 38 U.S.C.A. §§ 
5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Assist and Notify

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 
5103A) do not apply to waiver claims.  Barger v. Principi, 16 
Vet. App. 132 (2002).  However, the statute pertaining to 
waiver claims, 38 U.S.C.A. § 5302, contains its own notice 
provisions.  Id.  This statute requires that a payee be 
notified of his or her right to apply for a waiver, and a 
description of the procedures for submitting the application, 
which was provided in the notice of the debt provided by the 
VA Debt Management Center (DMC) in March 2004.  See 
38 U.S.C.A. § 5302(a).  In addition, in correspondence dated 
in March 2005, the appellant was requested to submit a 
financial status report, and she was provided an explanation 
of each of the factors of equity and good conscience, which 
informed her of the elements necessary to substantiate her 
claim.  After this letter, her claim was readjudicated, as 
indicated by the June 2005 statement of the case.  She has 
testified at two hearings, and otherwise been provided an 
opportunity to submit evidence and arguments in support of 
her claim.  She submitted additional evidence at her Travel 
Board hearing, accompanied by a waiver of initial RO 
consideration of the evidence.  Although she was not afforded 
a hearing until after the initial COWC decision, she did not 
request this hearing until more than 30 days after the March 
2004 notification of the overpayment from DMC.  Moreover, she 
was subsequently afforded an RO hearing, and her claim 
readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

In this decision, the Board has also addressed two 
contentions from the appellant that are more accurately 
concerned with the proper creation of the debt, which were 
not explicitly considered by the RO.  However, issues 
involving the validity of the debt are implicit in the issue 
of waiver.  Schaper v. Derwinski, 1 Vet.App. 430, 437 (1991).  
The first of these involves the effective date of the 
termination of DIC benefits based on remarriage of a 
surviving spouse; this is solely a legal question, and there 
is no evidence that could support the appellant's contention.  
Therefore, she is not prejudiced by the Board's addressing 
this matter in this decision.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

The second of these involves her allegation of sole VA error.  
However, this was implicitly denied by the RO in its 
discussion of fault contained in the statement of the case, 
in which the COWC found that she knew or should have known 
that she was not entitled to the entire amount of her DIC 
check after her remarriage.  Therefore, separate notice is 
not required, under the circumstances of this case, where she 
has presented all of her arguments as to that issue, and 
received the RO's response.  

For these reasons, the Board is satisfied that VA has met its 
duties to inform and assist the claimant, and the claimant 
has been provided the opportunity to participate meaningfully 
in the development of her claim.  There is no indication of 
the existence of any potentially relevant evidence which has 
not been obtained.  Therefore, she is not prejudiced by the 
Board considering the merits of the claim in this decision.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Waiver Claim

The appellant is the remarried widow of the veteran, who died 
in May 2001.  She began receiving dependency and indemnity 
compensation (DIC) benefits in August 2001, effective in June 
2001, on behalf of herself, as his surviving spouse, and on 
behalf of their three minor children.  In October 2001, she 
remarried, thus terminating her entitlement to benefits as a 
surviving spouse of a veteran.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. §§ 3.5, 3.50 (2006).  

Subsequently, in March 2004, she was informed that her 
benefits had been retroactively terminated due to her 
remarriage in October 2001, and that this had resulted in an 
overpayment.  By separate letter from the VA Debt Management 
Center (DMC), she was informed that an overpayment in the 
amount of $44,936, had been created, which must be repaid.  
In May 2004, the debt was recalculated to reflect that the 
correct termination date was October 1, 2001, resulting in an 
overpayment of $46,534.  She requested waiver of recovery of 
the overpayment, and this appeal ensues from the COWC's 
denial of her request.

As a threshold matter, the appellant contends that her 
benefits should not have been reduced effective October 1, 
2001, as she did not get married until later in the month.  
However, the law provides that the effective date of a 
reduction or discontinuance of DIC due to the remarriage of a 
payee will be the last day of the month before the remarriage 
occurs.  38 U.S.C.A. § 5112(b)(1) (West 2002); 38 C.F.R. § 
3.500(n) (2006).  Thus, DIC benefits were properly reduced 
effective October 1, 2001.  

The appellant also contends that she notified VA of her 
remarriage in November 2001, and that VA was solely at fault 
in the creation of the overpayment.  She feels that as a 
result, she should not have to repay the overpayment.  In a 
statement received in March 2005, the appellant said it would 
cause extreme financial hardship to be responsible for this 
"erroneous" debt.  

If a debt was the result solely of administrative error, the 
effective date of the reduction of benefits would be the date 
of the last payment based on this error; consequently, there 
would be no overpayment charged to the veteran for the 
portion of the overpayment attributable to administrative 
error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); see 
Jordan v. Brown, 10 Vet.App. 171 (1997).  However, where an 
erroneous award is based on an act of commission or omission 
by a payee or with the payee's knowledge, the effective date 
of the discontinuance of the erroneous payment is the date 
the award became erroneous, but not earlier than the date 
entitlement ceased.  Jordan v. Brown, 10 Vet.App. 171, 175 
(1997); see 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b).  
In Jordan, the Court also found that sole administrative 
error was not present if the payee knew, or should have 
known, that the payments were erroneous.  

Service connection for the cause of the veteran's death was 
granted by a June 2001 rating decision.  In August 2001, the 
appellant was informed that she had been granted DIC 
benefits, based on the veteran's service-connected death, 
with payment effective June 1, 2001.  She was informed that 
she was being paid as a surviving spouse with 3 dependents.  
She was told that VA would discontinue payments on marriage.  

In October 2001, the appellant remarried.  She contends that 
she notified the RO of her remarriage, in person, in November 
2001, and was told that she did not need to worry, as she 
would still be eligible for benefits on behalf of her 
children.  There is no VA record of this conversation in the 
claims file.  

However, the critical factor in determining administrative 
error is whether she knew, or should have known, that the 
monthly DIC checks she continued to receive were erroneous.  
See Jordan, supra.  In written statements and hearing 
testimony, she states that after this visit to the RO, she 
assumed that VA had taken care of the matter, and that VA had 
determined that there was no overall reduction in benefits, 
despite her remarriage.  She states that she assumed that the 
DIC she was previously receiving on her own behalf had been 
allocated to her children.  She states that that is what 
happened with her SSA benefits.  

Nevertheless, in August 2001, only two months before her 
remarriage, she was informed by VA that remarriage would 
preclude additional DIC as a surviving spouse.  She was told 
not to endorse any check made payable to her as the surviving 
spouse, but to return it with a statement showing the date 
she remarried so that her payments could be properly adjusted 
effective the first day of the month of remarriage.  In 
addition, she was informed that she must notify VA 
immediately if there was any change in any condition 
affecting her right to continued payments, such as marital 
changes.  Failure to notify VA of these changes immediately 
would result in an overpayment which was subject to recovery.  

In view of this specific notice only two months earlier, 
assuming she was told by a VA employee that she would 
continue to receive benefits on behalf of her children, this 
does not excuse her continued acceptance of DIC payments at 
the former rate, for the next two years.  Moreover, she was 
not justified in assuming SSA rules would apply to her VA 
benefits, particularly in the face of specific instructions 
from VA to the contrary.  At a minimum, accepting the events 
as stated by her, she should have contacted VA when she 
received neither a reduction in her DIC payments nor a 
written notice from VA explaining how her new marital status 
affected her DIC award.  Instead, she continued to receive 
correspondence from the VA addressed to her as "Mrs. 
[veteran's last name]," and which contained no mention of 
her marriage.  The Board finds, therefore, that even if she 
did not in fact know, she should have known that her DIC 
check should have been reduced or discontinued upon her 
remarriage, and that a verbal explanation from the RO that 
she would continue to receive benefits on behalf of her 
children was not sufficient to assume that she was entitled 
to the same amount of DIC as she had been receiving on her 
own behalf as a surviving spouse.  In this regard, the August 
2001 notice of her award of DIC contained a chart showing how 
her benefits would be impacted during the succeeding years 
when each of her children reached the age of 18 years.  
Therefore, there was no sole VA error in the creation of the 
overpayment.  See Jordan, supra, at 174-175 (Where widow was 
in receipt of DIC information which plainly instructed that 
remarriage would preclude additional compensation, and that 
any payment checks received subsequent to a remarriage were 
to be returned to VA with a statement showing the date of the 
remarriage, VA's apparent constructive notice of her 
remarriage did not excuse her continued acceptance of DIC 
payments even though she stated she had not read the notice).  

She has not otherwise alleged, nor does the evidence 
otherwise indicate, that the debt was not properly created.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Thus, 
turning to the matter of waiver of recovery of the 
overpayment, there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  In such circumstances, 
recovery of an overpayment shall be waived where recovery of 
the overpayment would be against equity and good conscience.  
38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  Id.  In making this 
determination, the facts and circumstances in a particular 
case must be weighed carefully.  

In applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are: 
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) weighing the fault of the debtor against any 
fault attributable to VA; (3) financial hardship, i.e., 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (4) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(5) unjust enrichment, i.e., whether failure to make 
restitution would result in unfair gain to the debtor, and 
(6) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  38 
C.F.R. § 1.965(a).  Moreover, all listed elements of equity 
and good conscience must be considered in a waiver decision.  
See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to the first two elements, assessing and 
balancing debtor and VA fault, the appellant contends that 
she notified VA of her remarriage in November 2001, and, 
therefore, VA was at fault in the creation of the 
overpayment.  She feels that as a result, she should not have 
to repay the overpayment.  

Service connection for the cause of the veteran's death was 
granted by a June 2001 rating decision.  As noted above, in 
August 2001, the appellant was informed that she had been 
granted DIC benefits, based on the veteran's service-
connected death, with payment effective June 1, 2001.  She 
was informed that she was being paid as a surviving spouse 
with 3 dependents.  She was told that she was being paid an 
additional amount for her 3 children, until their 18th 
birthdays.  This letter did not inform her that she would no 
longer be entitled to DIC benefits on her own behalf if she 
remarried.  

However, an enclosed form, VA Form 21-8765, Service-Connected 
Death Award Attachment, prominently displayed the information 
that VA would discontinue payments on remarriage of the 
surviving spouse.  She was told not to endorse any check made 
payable to her as the surviving spouse, but to return it with 
a statement showing the date she remarried so that her 
payments could be properly adjusted effective the first day 
of the month of remarriage.  In addition, she was informed 
that she must notify VA immediately if there was any change 
in any condition affecting her right to continued payments, 
such as marital changes.  Failure to notify VA of these 
changes immediately would result in an overpayment which was 
subject to recovery.  

The appellant has consistently maintained that she and her 
husband stopped by the RO shortly after her remarriage, in 
person, after she had accidentally burnt most of her latest 
VA check.  She said that she informed the VA employee at that 
time that she had remarried, and introduced her husband.  She 
states that the VA employee told her that she did not need to 
worry, as she would still be eligible for benefits on behalf 
of her children.  She testified that she assumed that all of 
the money she was previously receiving continued on behalf of 
her children.    

However, there is no contemporaneous mention of her 
remarriage in the file, and a Report of Contact by a Veterans 
Service Representative (VSR), dated November 2, 2001, related 
that "Mrs. [veteran's last name]" had been interviewed that 
day.  She had received her DIC check the previous day but it 
had inadvertently been burnt.  The VSR noted that she brought 
a bag containing the remains of the check to the office with 
her.  The VSR said that this presented a potential financial 
hardship, as she had several children at home, and requested 
that, as a result, she be issue a special expedited check; 
this was approved.  There was no mention made in this 
detailed Report of Contact of her being accompanied by her 
husband, or of her remarriage, and she was specifically 
referred to as "Mrs. [veteran's last name]."  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
by "clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Thus, there is a rebuttable presumption that VA 
properly discharged its official duties by properly handling 
the veteran's claims.  A claimant's statement alone is not 
the type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity.  Id.  

Both the appellant and her husband have provided sworn 
testimony, at RO and Travel Board hearings, that they both 
visited VA in November 2001, and informed the employee who 
assisted them of their marriage, as well as of the burnt 
check.  They testified that he informed them that they did 
not need to worry, as she would still be getting checks on 
behalf of the children.  In addition, the appellant provided 
affidavits from her three children, dated in May 2006, which 
attested to the appellant's overall integrity, described the 
incident of the burnt check, and said she had told them, 
after returning from the VARO, that that she had been told 
they would still get VA benefits as children of the veteran.  
Affidavits were also received from two co-workers of the 
appellant's husband, including his supervisor, who said, in 
May 2006, that the appellant's husband had taken time off 
work in November 2001 to go to the VARO with his wife, and 
that he had told them upon returning that they would still 
get benefits for the appellant's children because they were 
still her former husband's dependents, and getting remarried 
would not take that away from her children.

Additionally, at her hearing before the undersigned, the 
appellant testified that she had been told at her RO hearing, 
off the record, that the RO was undergoing some computer 
changes.  

However, the content of the VSR's Report of Contact-written 
the same day as the events in question-does not lend itself 
to an interpretation that the computer changes were 
responsible for any failure on the part of VA to adjust the 
appellant's award at that time, nor is the acknowledgement by 
the appellant and her husband that they were not asked to 
sign anything, or provide any other information regarding 
their marriage, consistent with such an explanation.  In view 
of the sworn testimony and statements, and the Report of 
Contact, the best that can be said is that there was a 
complete misunderstanding between the two parties as to the 
effect and purpose of the visit.   

However, assuming that the appellant and her husband believed 
that they had notified VA of their marriage at the time of 
this visit, the appellant knew, or should have known, that 
this would necessitate a reduction in benefits.  She had been 
specifically informed, not quite two months before her 
marriage, that she would not be entitled to benefits as a 
surviving spouse after her remarriage, and indeed she does 
not dispute this.  Instead, she argues that she assumed that 
the benefits were simply transferred to her children, which 
she states happened with SSA benefits.  However, the Board is 
not persuaded that retention of benefits, with no request for 
clarification from VA, and no written notification of the 
change in recipients, absolves her of all fault, when she had 
been notified that her benefits would change.    

Neither can any significant fault be found in VA's actions.  
The appellant states that she was simply told that her 
children's benefits would continue; she does not state that 
she was told she would continue to receive benefits on her 
own behalf.  Even if the VSR was at fault in failing to 
elicit the relevant information, and enter it into the 
computer, this was a one-time event, and the appellant 
provided no hint until October 2003 that she had remarried.  
In December 2001, she returned a duplicate check she had 
received to VA by mail, and, at this time, informed VA of her 
new address.  She did not indicate she had remarried, and she 
still used the veteran's last name.  In March 2002, she again 
personally appeared at the RO, this time because her March 
check had not been received.  She was identified as the 
"widow" on this occasion, and her payments were resumed.  
In August 2003, she wrote to VA requesting that her 
daughter's benefits be extended beyond her 18th birthday, 
again using the veteran's last name as her own.  While she is 
entitled to retain her former husband's last name upon her 
remarriage, the RO can hardly be found to have been at fault 
for failing to suspect she was remarried, under these 
circumstances.  

Although at her RO hearing, she said that she used the 
veteran's name because the RO became confused when she used 
the name of her new husband (the name she was actually using 
outside VA), there is no written evidence of her remarriage, 
or her new husband's name, until October 2003; thus, there 
was no opportunity for confusion.  Moreover, there is no 
evidence of any confusion after that date, and the VA is 
well-accustomed to dealing with name changes.  

In response to her August 2003 letter regarding her daughter, 
the RO sent her several forms to complete in September 2003, 
including a VA Form 21-686c, Declaration of Status of 
Dependents.  In this completed form, received at VA in 
October 2003, she reported her marriage to her second husband 
in October 2001, and, for the first time, identified herself 
by his last name.  

Thus, for two years after the encounter with the VSR in 
November 2001, the appellant continued to receive DIC as a 
surviving spouse.  Even assuming that she thought she had 
informed VA, via the VSR in November 2001, of her remarriage, 
her continued receipt of the payments in the same amount, 
without any sort of explanation from VA, should have put her 
on notice that, at a minimum, she needed to clarify whether 
the amount was correct.  Her fault outweighs VA fault for 
this period.  Other than one questionable occasion, the 
November 2001 visit, VA had no basis to think that the 
appellant had remarried.  The appellant, on the other hand, 
knew that she had remarried, and should have further 
investigated whether her benefits had been accurately 
adjusted.  

The RO did not terminate the appellant's DIC until March 
2004, five months after receiving notice that she was 
remarried.  The appellant claims that VA was at fault in this 
delay, and that she continued to retain checks on the 
assumption that VA had correctly determined her payments due.  
The Board agrees that once this written notice was received, 
her relative fault was outweighed by VA fault.    

As to the next element, financial hardship, the applicable 
standard to be considered is whether collection of the debt 
would deprive the debtor or her family of basic necessities.  
38 C.F.R. § 1.965(a)(3).  The appellant submitted financial 
status reports in July 2004 and March 2005.  In sum, these 
statements indicate that her monthly family income is 
approximately $2,600, with reported monthly current expenses 
of about $2,600.  In addition, there are monthly minimum 
payments on installment contracts and other debts of 
approximately $2,000.  Thus, monthly obligations considerably 
exceed monthly income, in large part due to the high level of 
debt.  

Nevertheless, the appellant received, in April and June 2004, 
two lump sum payments from VA totaling $21,322, which was 45 
percent of the amount of the overpayment.  Specifically, as 
calculated by the RO, the amount of the overpayment included 
all DIC to the appellant from October 2001 to March 2004, 
including that paid on her children's behalf.  Since the 
children's entitlement to DIC continued after their mother's 
remarriage, in April and June 2004, the appellant was issued 
two lump sum payments totaling $21,322, representing payments 
owed on behalf of the minor children for the period of the 
overpayment.  (Although this amount was slightly higher than 
the amount received on their behalf when their mother was 
also receiving DIC as the surviving spouse, the difference 
was not great, and it is unclear why the RO did not use this 
sum to reduce the overpayment, at least to the extent of the 
amount previously paid on the children's behalf, as 38 C.F.R. 
§ 3.657(b)(2) appears to authorize.)  

No mention of this substantial sum was made in the financial 
status reports.  The appellant did not offer to apply any of 
this money to the VA debt.  Instead, she claims to be unable 
to repay any of the debt.  In a statement received in March 
2005, the appellant stated that she had no discretionary 
income whatsoever.  She said their income was negative, and 
that they had to borrow money from relatives simply to pay 
some bills and feed their children.  She said it would cause 
extreme financial hardship to be responsible for the debt.  

However, debts to the government are expected to be accorded 
the same preference as other debts, and the appellant and/or 
her husband have continued to obligate themselves on new 
debts throughout the period since notification of this debt.  
In fact, although no attempt to repay the VA debt has been 
made, according to the financial status reports, there are no 
past due payments on any of the other debts, except for some 
medical bills; all of the consumer debt payments are current.  
Moreover, the regulatory standard for hardship is whether 
repayment would deprive the veteran of "basic necessities," 
not whether a certain lifestyle can be maintained.  See 
38 C.F.R. § 1.965 (a)(3).  Some of the installment debts 
reported by the appellant are clearly not necessities, such 
as an unpaid balance of $10,000 for "vacation real estate."  
At least $1,650 appears to have been obligated for a 
television and computer between the time of the July 2004 and 
March 2005 financial status reports.  In February 2005, 
$2,000 was borrowed for "computer/business expenses" for 
the appellant's husband, who is employed by a state 
government.  In addition, $3,900 for "home repairs" owed to 
Home Depot seems excessive by the standard of basic 
necessity, and does not persuade the Board that the appellant 
cannot afford to feed her children (among her monthly 
expenses is $700 per month for food).  

In sum, although the appellant's family expenses 
substantially exceed the reported income, and the family is 
in considerable debt, this appears to be due to lifestyle 
choices made by the family, and not to expenses for basic 
necessities.  To date, the appellant has not accorded the VA 
debt the same preference as for other non-essential debts, 
which the family has continued to incur despite the VA debt.  
These are simply not the kind of expenses that it would be 
equitable for VA to subsidize, by waiving the debt.  In view 
of all of these factors, recovery of the debt would not cause 
financial hardship.

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended. 38 C.F.R. § 1.965(a)(4) 
(2006).  DIC benefits are paid to certain, specified 
relatives of a deceased veteran who died from service-related 
causes, to provide some financial compensation for the loss 
of the veteran.  However, a surviving spouse's entitlement 
lasts only until he or she remarries (if that occurs before 
age 57).  In this case, the appellant continued to receive 
DIC for nearly 2-1/2 years after she remarried.  Currently, she 
is not entitled to the benefit, and, as discussed above, to 
recover the debt would not cause financial hardship.  Thus, 
recovery of the debt would not defeat the purpose of the 
benefit.  Similarly, there is no evidence to suggest that 
reliance by the appellant on VA benefits resulted in the 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

With respect to "unjust enrichment," this factor addresses 
whether failure to make restitution would result in unfair 
gain to the debtor. 38 C.F.R. § 1.965(a)(5) (2006).  It must 
be borne in mind that the appellant received $46,534, to 
which she was not legally entitled.  The appellant feels that 
"VA has made some gross mistakes, and they want [her] to pay 
for them."  In actuality, what VA wants is to recover money 
which she should not have received in the first place.  
Waiver of this debt would result in a windfall and produce 
unfair gain to her, as she was not entitled to the money.  If 
VA does not recover the money, provided by taxpayers, it must 
be diverted from some other VA benefit.  The Board 
understands that, despite what she knew or should have known 
about the DIC payments, she was genuinely shocked and 
dismayed to learn of the overpayment.  However, at bottom, it 
should be understood that had these mistakes-hers, VA's or 
both-not occurred, she would not have received this $46,534.  
The question for consideration in this decision is whether 
the equitable factors in her favor are sufficient to 
compensate for the unfair gain to her, and corresponding loss 
to the government, and other beneficiaries or benefits 
programs.  

The Board concludes that the facts and circumstances in this 
case, fairly weighed, and considered in light of the 
equitable factors, discussed individually above, indicate 
that justice is best served by denying waiver of recovery of 
the debt created prior to the October 2003 notice from the 
appellant, in the amount of $39,343.  The appellant's fault 
was greater during this period, she was unjustly enriched by 
the amount of the overpayment, recovery of the debt would not 
defeat the purpose for which VA pension benefits are 
authorized, or deprive the appellant of basic necessities, 
the appellant did not detrimentally rely on the erroneous 
payments, and it has not been otherwise shown to be 
inequitable to require repayment of the portion of the debt 
attributable to that period.  

For that period of the debt created after the notice was 
received, in the amount of $7,191, waiver of recovery is 
warranted.  The appellant's fault was less during this time, 
and, based on all factors, including the amount of the debt 
not waived, it would be inequitable for the VA to recover 
this portion of the overpayment from the appellant.  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied.  See 38 U.S.C.A. § 5107(b).  



ORDER

Waiver of recovery of an overpayment of DIC benefits in the 
amount of $39,343 is denied.

Waiver of recovery of an overpayment of DIC benefits in the 
amount of $7,191 is granted; to that extent only, the appeal 
is allowed.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


